DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/21 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 13-15, 21-25, and 27-31 are allowed.
Independent claim 1 recites the following limitation: “wherein the convolutional layers minimize or eliminate edge effects associated with deriving the three-dimensional data based on wrapping around the panoramic image as projected on the two-dimensional plane”. This limitation of independent claim 1 in combination with the other limitations recited in the claim is the reason for allowance.
Dependent claims 2 and 3, independent claim 13, and dependent claims 14 and 15 are allowed for the same reasons as those discussed above for independent claim 1.
Independent claim 21 recites the following limitation: “wherein the 3D-from-2D convolution neural network was previously trained based on weighted values applied to respective pixels of projected panoramic images in association with deriving depth data for the respective pixels, wherein the weighted values varied based on an angular area of the respective pixels”. This limitation of independent claim 21 in combination with the other limitations recited in the claim is the reason for allowance.
Independent claim 28 is allowed for the same reasons as those discussed above for independent claim 21.

Independent claim 29 is allowed for the same reasons as those discussed above for independent claim 22.
Independent claim 23 recites the following limitation: “wherein downstream convolutional layers of the convolutional layers that follow a preceding layer are configured to re-project a portion of the panoramic image processed by the preceding layer in association with deriving depth data for the panoramic image, resulting in generation of a re-projected version of the panoramic image for each of the downstream convolutional layers”.  This limitation of independent claim 23 in combination with the other limitations recited in the claim is the reason for allowance.
Independent claim 30 is allowed for the same reasons as those discussed above for independent claim 23.
Independent claim 24 recites the following limitation: “wherein downstream convolutional layers of the convolutional layers that follow a preceding layer are configured to re-project a portion of the panoramic image processed by the preceding layer in association with deriving depth data for the panoramic image, resulting in generation of a re-projected version of the panoramic image for each of the downstream 
Independent claim 31 is allowed for the same reasons as those discussed above for independent claim 24.
Independent claim 25 recites the following limitation: “wherein downstream convolutional layers of the convolutional layers that follow a preceding layer are configured to re-project a portion of the panoramic image processed by the preceding layer in association with deriving depth data for the panoramic image, resulting in generation of a re-projected version of the panoramic image for each of the downstream convolutional layers and wherein the downstream convolutional layers are further configured to employ input data from the preceding layer by extracting the input data from the re-projected version of the panoramic image, wherein the input data is exacted from the re-projected version of the panoramic image based on locations in the portion of the of the panoramic image that correspond to a defined angular receptive field based the re-projected version of the panoramic image”.  This limitation of independent claim 25 in combination with the other limitations recited in the claim is the reason for allowance.
Independent claim 27 recites the following limitation: “extracting, by the system, a portion of the depth data corresponding to the region of the environment; and-6-Application Serial No. 16/141,630Docket No. MATT-00 15.USO1D1 providing, by the system, the portion of the depth data to an entity associated with the request”.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Tuesday 8:00AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


KRISTIN DOBBS
Examiner
Art Unit 2488


/Kristin Dobbs/
Patent Examiner, AU 2488

/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488